Citation Nr: 0736647	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a vision disorder.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  



FINDING OF FACT

The veteran does not have a vision disability, for VA 
purposes, that had its onset during active service or is 
otherwise etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a vision disorder 
have not been met.  U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is important for the veteran to understand that congenital 
or development defects, including refractive error of the 
eye, are not considered disabilities under VA regulations.  
38 C.F.R. §§ 3.303(c), 4.9 (2007).  Simply stated, these 
types of problems are not considered "disabilities" for VA 
purposes.          

Service medical records show that, upon entrance into service 
in March 1999, the veteran had distant vision of 20/25 in the 
right eye, corrected to 20/20 and distant vision of 20/25 in 
the left eye, not corrected.  These records do not contain 
any reported symptoms or diagnoses related to vision problems 
during service.  

In October 2003, the veteran filed a claim for service 
connection for partial sight loss, indicating that this 
disability began in October 2002.  A December 2003 VA 
examination provided an impression of anisometropic myopia, 
slightly worse in the left eye compared to the right, since 
childhood.  The Board must find that a reference to a 
childhood problem, without any indication that the condition 
was aggravated by service, provides evidence against this 
claim.             

The examiner stated that this caused a very slight decrease 
in the vision of the veteran's left eye.  Opthalmologic 
evaluation showed that the veteran's extraocular movements 
were full and cover test showed orthophoria.  

Also of record are VA treatment notes from June 2004, when 
the veteran sought treatment due to blurry vision when 
viewing a computer screen without eyeglasses.  An ocular 
history was obtained that the veteran had his first pair of 
glasses in the first grade and had no glasses from the third 
grade until 2 months prior to these notes.  The clinician 
indicated that the veteran's vision problems resolved with 
recent spectacle correction.  This clinician also provided an 
assessment of exotropia of the left eye with shallow 
amblyopia, myopia, and astigmatism, regular.  

Myopia is defined as "that error of refraction in which rays 
of light entering the eye parallel to the optic axis are 
brought to a focus in front of the retina . . ."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1215 (30th ed. 2003).  
Amblyopia is defined as "impairment of vision without 
detectable organic lesion of the eye."  Id. at 57.  
Astigmatism is defined as "unequal curvature of the 
refractive surfaces of the eye . . ."  Id. at 169.  
Exotropia is defined as "strabismus of which there is 
permanent deviation of the visual axis of one eye away from 
that of the other, resulting in diplopia; called also 
divergent or external strabismus and walleye."  Id. at 656.  
Thus, the veteran's astigmatism and myopia clearly fall 
within the category of refractive error of the eye, and are 
not "disabilities" for VA purposes.  

Also of record is evidence regarding vision disorders 
obtained from the National Library of Medicine (NLM), 
National Institutes of Health (NIH) government internet web 
site, dated in April 2007.  This evidence indicates that 
amblyopia results from lack of use of one eye during 
childhood, and thus this evidence supports a finding that the 
veteran's amblyopia is a developmental defect and not subject 
to service connection.  This evidence also refers to 
exotropia as either a developmental disorder or the result of 
injuries to the orbit of the eye, injuries to the brain, loss 
of vision in one eye, or diabetes.  

Service medical records do not show that the veteran suffered 
any head, brain, or eye injury during service or that he has 
ever had diabetes.  Thus, the NLM documents provide evidence 
against his claim because the documents indicate that his 
amblyopia and exotropia either are developmental defects or 
arise from injuries for which there is no evidence during 
service.  

In any event, this "treatise" evidence is of a very general 
nature and therefore does not provide, alone, the necessary 
evidence to show that any of the veteran's current eye 
disorders are related to service.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  In order to be probative, medical 
treatise evidence must provide more than generic statements, 
rather such evidence must discuss generic relationships with 
a degree of certainty as to the facts of the veteran's case.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  These 
documents do not do so.  Therefore, the Board concludes that 
they do not show to any degree of specificity a relationship 
or connection between the veteran's current vision disorders 
and his service.  

The Board does not limit its analysis of whether the 
veteran's diagnosed amblyopia and/or exotropia warrant 
service connection to the NLM evidence.  Assuming, without 
deciding, that these two disorders are not developmental 
defects, there is no evidence that these conditions were 
present during service or are related to the veteran's 
service.  Indeed, even the June 2004 VA clinician who 
diagnosed these conditions stated that the veteran wore no 
eyeglasses from the time he attended the third grade until 
two months prior to the June 2004 clinic visit.  

This post-service report, coupled with the absence of any 
mention of these disorders during service is compelling 
evidence that these disorders did not have their onset until 
after separation from service, providing probative evidence 
against this claim.  

Only the veteran's own assertions that his vision problem had 
its onset during service stands to support his claim.  In 
that regard he contends that his vision problems worsened 
during service due to his required viewing of computer 
screens.  The veteran is competent to report that he has 
difficulty viewing a computer screen without glasses and the 
date that he first noticed this difficulty.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   Here, 
the Board finds that the veteran is not competent to 
differentiate between diagnosed conditions as to which 
currently diagnosed conditions were present during service or 
caused by his viewing of computer screens during service.  No 
other evidence relates his exotropia or amblyopia to service.  

In any event, the Board must find that the service and post-
service medical record outweigh the veteran's contentions, 
providing highly probative evidence against this claim. 

Based on the above, and after weighing all evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for entitlement to service 
connection for a vision disorder.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on December 8, 2003 and March 
2006 that fully addressed all four notice elements.  The 
December 2003 letter and was sent prior to the initial AOJ 
decision in this matter.  This letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
which would include that in his possession, to the AOJ.

Notice requirements, as to assignment of disability ratings 
and effective dates, were not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
disability ratings and effective dates was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran on March 20, 2006 that fully addressed 
all four notice elements of 38 C.F.R. § 3.159(b)(1).  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued on October 10, 
2006 and April 26, 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  Also associated 
with the claims file is evidence from obtained from the 
National Library of Medicine, National Institutes of Health 
government internet web site.  An appropriate VA examination 
was afforded the veteran on December 24, 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a vision disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


